DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 7/21/21 and 11/30/21 are acknowledged, the references therein appearing to relate to the general background of applicant’s invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The current language of “the second initial pattern is a dot pattern configured such that a combined dot pattern … and  is a translational symmetric pattern” is indefinite as it is unclear what relationship the ‘second initial pattern” has to “a combined dot pattern” (i.e. is the second initial pattern a combined dot pattern?) and it is further unclear whether the second initial pattern or combined dot pattern is “a translational symmetric pattern”.  Appropriate punctuation, explanation or amendment is required as the scope of the current claim is unclear.

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does contain a valid combination of references that disclose a method of generating first and second threshold matrices by generating a first initial dot pattern corresponding to a first grayscale value and a second initial dot pattern corresponding to a second gray scale value lower than the first for each pixel region in both threshold matrices, wherein thresholds for each pixel region of the matrices are set based on the initial dot patterns such that patterns are obtained at gray scale values between the first and second grayscale values, wherein a first and second dot pattern obtained through quantization using first and second threshold matrices are printed on a medium in an overlapping manner.  Similar prior art such as U.S. patent application publication 2020/0045208 by Doi et al. discloses using first and second threshold matrices to perform overlapping printing but lacks disclosure of generating the threshold matrices using grayscale values in an initial pattern where the second pattern has a lower grayscale value than the first and thresholds are set such that dot patterns produced are obtained at grayscale values between the first and second.  
Claims 3-16 are allowed because they depend upon an allowed claim.
NOTE: claim 2 would also be allowable if the 112(b) rejection were properly overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672